Appeal by defendant from a judgment of the Supreme Court, Queens County, entered October 18,1971, which, after a nonjury trial, granted plaintiff a divorce and a counsel fee and referred the issues as to custody of the parties’ children and as to the children’s support to a designated Justice of the Supreme Court in the First Judicial District. Judgment reversed, without costs, on the law and the facts and in the interest of justice, and new trial granted. The divorce was granted on the ground of cruel and inhuman treatment. The cruelty consisted of defendant’s making repeated unfounded charges of infidelity against plaintiff maliciously and in bad faith. Although this is a proper ground for divorce if proved (cf. Mante v. Mante, 34 A D 2d 134, 136-137), we find that the evidence produced by defendant, while insufficient to prove infidelity by a fair preponderance of the credible evidence, was nonetheless sufficient to establish that he had reasonable grounds for suspicion and for making the charges. Since his charges had a reasonable basis, it is immaterial that in prior litigation between the parties several Judges had found them unproved. Hopkins, Acting P. J., Munder, Shapiro, Christ and Brennan, JJ., concur.